Exhibit 10.4

CHANGE OF CONTROL AGREEMENT

CHANGE OF CONTROL AGREEMENT (this “Agreement”) dated as of October 31, 2006, by
and between COAST FINANCIAL HOLDINGS, INC. (the “Company”), a Florida bank
holding corporation, and PAUL J. NIDASIO (the “Executive”), an individual.

W I T N E S S E T H:

WHEREAS, the Executive is presently employed by the Company or by one or more of
its subsidiaries as a key employee (the Company and all of its subsidiaries are
hereinafter referred to collectively as “Coast Bank”);

WHEREAS, in light of the competitive environment in the local market areas
served by Coast Bank, the Board of Directors of the Company (hereinafter, the
“Board of Directors”) has undertaken a review of the commitments made to Coast
Bank management personnel in the event of a Change of Control (as defined
below), and based on such review, has concluded that such commitments, if any,
may not be sufficiently competitive in the current market;

WHEREAS, the Board of Directors has determined that it is in the best interests
of the Company and its shareholders to assure that they will have the continued
dedication of the Executive, notwithstanding the possibility of competing offers
for the Executive’s services or the possibility, threat, or occurrence of a
Change of Control of the Company; and

WHEREAS, the Board of Directors believes that it is imperative to diminish the
inevitable distraction of the Executive by virtue of the personal uncertainties
and risks created by competitive inducements for the Executive’s services or by
a pending or threatened Change of Control and to encourage the Executive’s full
attention and dedication to Coast Bank currently and in the event of any
threatened or pending Change of Control of the Company;

NOW, THEREFORE, in consideration of the Executive’s continued employment, and
the mutual covenants and agreements set forth herein, the parties agree as
follows:

1. Resignation or Termination without Cause during or after a Change of Control;
Company’s Obligation for Severance Pay in Consideration of Executive’s
Non-compete Commitments. The Company, either by itself, or through its
Affiliated Companies, as defined below, or through its successors, agrees to pay
the Executive eighteen (18) months of the Executive’s current Base Salary, as
defined below, less all payroll taxes required to be withheld by law, if the
Executive resigns employment with those Coast Bank entities by which the
Executive is employed, or if the Executive’s employment with these Coast Bank
entities is terminated without Cause, as defined below, and where such
resignation or termination occurs (i) within one year of the Occurrence of a
Change of Control, as defined below, or (ii) during that period of time when
there is a Pending Change of Control, as defined below. This compensation
(“Severance Pay”) is offered to the Executive in lieu of any other severance
compensation provided by the Company, or by the Affiliated Companies, or by
their successors and assigns, for which the Executive might be eligible, and
shall be paid in equal installments as salary continuation over the eighteen
(18) month period following the later of the Change of Control, or



--------------------------------------------------------------------------------

the Executive’s resignation or termination (the “Severance Period”), at regular
payroll intervals; as consideration for the Severance Pay commitment offered by
this Agreement, the Executive agrees, in the event of such resignation or
termination, to comply with the protective covenants set forth in Section 2 of
this Agreement. Provided, however, that in the event of the Executive’s breach
of any of the protective covenants in Section 2 of the Agreement, the Company,
or its Affiliated Companies, or their successors, may reduce the consideration
provided for execution of the protective covenants by terminating any Severance
Pay otherwise due and owing after breach. Further provided, that in no event
shall the Executive be obligated to seek other employment or take any other
action by way of mitigation of the Severance Pay provided pursuant to this
Agreement; in other words, the Severance Pay offered pursuant to this Agreement
shall not be reduced because the Executive fails to obtain mitigating employment
or fails to seek mitigating employment.

2. Protective Covenants. In the event of a resignation or termination subject to
Section 1 of this Agreement, the Executive agrees, in consideration of the
Severance Pay commitments, to faithfully and fully adhere to the following
protective covenants:

(a) Covenant Not To Compete. The Executive agrees, during the Severance Period,
not to engage, either directly or indirectly, in the business of banking, in the
Company’s Market Area. “Engaging” includes, but is not limited to, being
employed by, contracting with, working for, owning (in whole or in part),
providing services to or for, lending assistance to or for, or consulting with
or for the benefit of any legal or natural person; provided, however, that the
Executive may own shares of stock in any banking corporation whose shares of
stock are registered under Section 12 of the Exchange Act, as long as the
Executive acquired the shares for investment purposes only and further provided
that the Executive does not own, directly or indirectly, more than two percent
(2%) of the issued and outstanding shares of any class of stock of such
corporation. The “Company’s Market Area” is defined as comprising all Florida
counties where Coast Bank had an office as of the day prior to the Occurrence of
a Change of Control, and all Florida Counties in which Coast Bank, as of the day
prior to the Occurrence of a Change of Control, had a definitive plan to locate
new offices prior to or within the Severance Period.

(b) Covenants Relating to Customers and Prospective Customers. The Executive
agrees, during the Severance Period, and only as to the Company’s Market Area,
not to do any of the following: (i) solicit (directly or indirectly) any Company
customers, or the customers of any Affiliated Companies, or their successors or
assigns, to do business with a legal or natural person other than the Company,
or the Affiliated Companies, or their successors or assigns; (ii) solicit
(directly or indirectly) any prospective customers of the Company or the
Affiliated Companies, or their successors or assigns, to do business with a
legal or natural person other than the Company or the Affiliated Companies, or
their successors or assigns; and (iii) solicit (directly or indirectly) any
customers to cease doing business with the Company or the Affiliated Companies,
or their successors or assigns.

(c) Covenants Relating to Employees. The Executive agrees, during the Severance
Period, that the Executive will not solicit or attempt to persuade Company or
Affiliated Company employees, or employees of the Company’s successors or
assigns, to terminate their employment, and accept other employment within the
Company’s Market Area.

 

2



--------------------------------------------------------------------------------

This covenant specifically prohibits solicitation of employees, in the event of
resignation or termination of the Executive’s employment, to work with or for
the Executive in a banking business in the Company’s Market Area during the
Severance Period.

(d) Related Provisions. The Executive agrees that the rights of the Company, the
Affiliated Companies, and their successors and assigns provided in Section 2 of
this Agreement are special, unique and of extraordinary character and that they
would be without an adequate remedy at law if the Executive violated any of the
covenants set forth above. Accordingly, the Executive agrees that the Company or
any of the Affiliated Companies or any of their successors or assigns would be
entitled to injunctive relief to enforce such covenants. It is also agreed that
each of the covenants set forth in Section 2 of this Agreement is an agreement
independent of any other provisions in this Agreement, and that if any such
covenant is held invalid, void or unenforceable, such invalidity, voidness or
unenforceability shall not render any other provision of this Agreement
unenforceable. It is the parties’ intent that any covenant held overbroad by any
court be enforced to the maximum extent deemed reasonable by that court. The
parties also agree that in the event of breach of one of the covenants in this
Section 2 by the Executive, any injunction may be extended by the length of time
during which the Executive is acting in breach of the covenant. The existence of
any claim of the Executive against the Company or the Affiliated Companies, or
their successors or assigns, whether based on this Agreement or otherwise, shall
not constitute a defense to the enforcement by the Company or the Affiliated
Companies, or by their successors or assigns, of the Section 2 covenants.

3. Definitions.

(a) Change of Control. For purposes of this Agreement, a “Change of Control”
shall be deemed to have occurred if:

(i) any individual, entity, or group (within the meaning of Sections 13(d)(3) or
14(d)(2) of the Exchange Act), is or becomes, directly or indirectly, the
“beneficial owner” (as defined by Rule 13d-3 promulgated under the Securities
Exchange Act of 1934 (“Exchange Act”)) of 25% or more of the combined voting
power of the then outstanding securities of the Company, entitled to vote
generally in the election of Company Directors (“Voting Securities”); provided,
however, that any acquisition by the following will not constitute a Change of
Control:

(A) the Company or any Affiliated Companies,

(B) any employee benefit plan (or related trust) of the Company or any
Affiliated Companies, or

(C) any corporation, bank, or other financial institution with respect to which,
following such acquisition, more than 50% of the combined voting power of the
outstanding voting securities of such corporation entitled to vote generally in
the election of directors is then beneficially owned by the persons who were the
beneficial owners of the Voting Securities immediately prior to such acquisition
in substantially the same proportion as their ownership immediately prior to
such acquisition of the Voting Securities; or

 

3



--------------------------------------------------------------------------------

(ii)(A) a tender offer or an exchange offer is made to acquire securities of the
Company whereby following such offer the offerees will hold, control, or
otherwise have the direct or indirect power to exercise voting control over 50%
or more of the Voting Securities, or (B) Voting Securities are first purchased
pursuant to any other tender or exchange offer; or

(iii) as a result of a tender offer or exchange offer for the purchase of
securities of the Company (other than such an offer by the Company for its own
securities), or as a result of a proxy contest, merger, consolidation, or sale
of assets, or as a result of a combination of the foregoing, during any period
of two consecutive years, individuals who, at the beginning of such period
constitute the Company Board of Directors, plus any new Directors of the Company
whose election or nomination for election by the Company’s stockholders was or
is approved by a vote of at least two-thirds of the Directors of the Company
then still in office who either were Directors of the Company at the beginning
of such two year period or whose election or nomination for election was
previously so approved (but excluding for this purpose, any individual whose
initial assumption of office was or is in connection with the actual or
threatened election contest relating to the election of Directors of the Company
(as such term is used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act)), cease for any reason during such two year period to constitute
at least two-thirds of the members of the Board; or

(iv) the stockholders of the Company approve a reorganization, merger,
consolidation, or other combination, with or into any other corporation or
entity regardless of which entity is the survivor, other than a reorganization,
merger, consolidation, or other combination, which would result in the Voting
Securities outstanding immediately prior thereto continuing to represent (either
by remaining outstanding or being converted into Voting Securities of the
surviving entity) at least 60% of the combined voting power of the Voting
Securities or of the voting securities of the surviving entity outstanding
immediately after such reorganization, merger, consolidation, or other
combination; or

(v) the stockholders of the Company approve a plan of liquidation or winding-up
of the Company or an agreement for the sale or disposition by the Company of all
or substantially all of the Company’s assets, or any distribution to security
holders of assets of the Company having a value equal to 30% or more of the
total value of all assets of the Company.

(b) Occurrence of a Change of Control. A Change of Control will be deemed to
have occurred on the following dates:

(i) with respect to any acquisition referred to in Section 2(a)(i) above, the
date on which the acquisition of such percentage shall have been completed;

(ii) with respect to a tender or exchange offer, the date the offer referred to
in Section 2(a)(ii)(A) above is made public or when documents are filed with the
Securities and Exchange Commission in connection therewith pursuant to
Section 14(d) of the Exchange Act, or the date of the purchase referenced in
Section 2(a)(ii)(B);

 

4



--------------------------------------------------------------------------------

(iii) with respect to a change in the composition of the Company Board of
Directors referred to in Section 2(a)(iii), the date on which such change is
adopted or is otherwise effective, whichever first occurs; or

(iv) with respect to any stockholder approval referred to in Section 2(a)(iv) or
(v), the date of any approval.

(c) Pending Change of Control. A Pending Change of Control exists during a
period of time commencing after the occurrence of a Transaction Event, as
defined below, and ending after the Occurrence of a Change of Control.
Accordingly, a Pending Change of Control only exists if there is both a
Transaction Event, and, subsequently, a Change of Control, and there is no right
to compensation under this Agreement unless the Executive resigns or is
terminated without Cause during that period of time between the Transaction
Event and the Occurrence of a Change of Control (Transaction Events which do not
result, for any reason, in a Change of Control, create no right to compensation
under this Agreement in the event of Executive’s resignation or termination).
The “Transaction Events” which commence a Pending Change of Control are as
follows: (i) the signing of a definitive agreement for a transaction which, if
consummated, would result in a Change of Control; (ii) the commencement of a
tender offer which, if consummated, would result in a Change of Control; or
(iii) the circulation of a proxy statement seeking proxies in opposition to
management in an election contest which, if successful, would result in a Change
of Control.

(d) Base Salary. The Executive’s Base Salary shall be the Executive’s current
base salary at the time of resignation or termination pursuant to Paragraph 1
hereof, regardless of whether that base salary is paid by the Company, or by any
Affiliated Companies, or by their successors or assigns, and excluding any
bonuses, other compensation, and the value of any benefits provided to the
Executive in connection with Company employment.

(e) Affiliated Companies. The term “Affiliated Companies” shall include any
company, bank, or financial institution controlled by, controlling or under
common control with the Company or Coast Bank of Florida.

(f) Cause. For purposes of this Agreement, “Cause” shall mean, and be limited
to: (i) the failure or refusal of the Executive to render services to the
Company or any Affiliated Companies (other than failure due to Disability), or a
material violation of a written policy of the Company or of the Affiliated
Companies, but in either event, only after the Executive is provided written
notice of this alleged failure or refusal or violation, and an opportunity of
two weeks to cure the alleged failure or refusal or violation; (ii) an act or
omission by the Executive which would be either a felony under applicable law,
or a misdemeanor involving moral turpitude under applicable law, regardless of
whether or not the Executive is prosecuted for this crime, and if prosecuted,
regardless of the eventual disposition of the case; provided, however, that in
the event there is not a criminal conviction or other adjudication of guilt,
there must be sufficient evidence of a crime by the Executive, admissible in a
court of law, to prove, by a preponderance of the evidence, that the Executive
committed such acts; or (iii) a

 

5



--------------------------------------------------------------------------------

serious act of misconduct in connection with work by the Executive, including,
but not limited to, falsification of documents, dishonesty in connection with
the business of the Company or any Affiliated Companies, misrepresentations to
the Board of Directors of the Company, or a breach of the Executive’s duty of
loyalty or other fiduciary duties owed to the Company or any Affiliated
Companies.

4. Company’s Obligation as to Successors. The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation, or otherwise)
to all or substantially all of the business and/or the assets of the Company to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place.

5. Assignment. This Agreement may not be assigned by the Executive. This
Agreement may be assigned by the Company or its Affiliated Companies, and shall
inure to the benefit of the Company’s and its Affiliated Companies’ successors
and assigns (accordingly, the Company’s and the Affiliated Companies’ rights
relating to the Executive’s compliance with the protective covenants may be
transferred or assigned to another business purchasing the assets or stock of
the Company or its Affiliated Companies).

6. Miscellaneous. This Agreement sets forth all agreements and understandings
relating to any Change of Control payments to the Executive, superseding any
previous oral or written agreements relating to this subject. This Agreement
shall be governed by the laws of the State of Florida, and may not be changed,
modified, released, discharged, abandoned, or otherwise amended, in whole or in
part, except by a document in writing signed by the Executive and the Company.

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
written above.

 

COAST FINANCIAL HOLDINGS, INC., a Florida corporation By:  

/s/ James K. Toomey

  James K. Toomey,   Chairman of the Board EXECUTIVE  

/s/ Paul J. Nidasio

  Paul J. Nidasio

 

6